ORDER
This matter came before the court on the motion of amicus curiae Textron, Inc. for clarification of our December 26, 1995 opinion herein. Counsel for Textron is concerned that in our discussion of two cases from the First Circuit Court of Appeals, namely, Eagle-Picher Industries, Inc. v. Liberty Mutual Insurance Co., 682 F.2d 12 (1st Cir.1982) (Eagle-Picher I), and American Home Assurance Co. v. Libbey-Owens-Ford Co., 786 F.2d 22 (1st Cir.1986), we neglected to recognize the First Circuit Court of Appeal’s modification of Eagle-Picher I in Eagle-Picher Industries, Inc. v. Liberty Mut. Ins. Co., 829 F.2d 227 (1st Cir.1987) {Eagle-Picher II). We observe at the outset that an amicus curiae has no standing to request clarification of our opinion. We believe, nevertheless, that no such clarification is needed here. The First Circuit cases discussed in our opinion were only persuasive in our resolution of the issue before us. Further, Eagle-Picher II has no relevance whatever to our determination of the certified question.
Accordingly, the motion to clarify is denied.
MURRAY, J., did not participate.